                                                 LAW OFFICE OF
                                               JESSE M. SIEGEL
          (Tel) 212-207-9009                 299 Broadway, Suite 800
         (Fax) 212-732-1339                 New York, New York 10007                JesseMSiegel@aol.com




                                                              May 3, 2021



         BY ECF

         Hon. Paul A. Engelmayer, District Judge
         United States District Court for the
         Southern District of New York
         Thurgood Marshall United States Courthouse
         40 Foley Square
         New York, NY 10007

                               Re: United States v. Bryant Brown, S2 20 Cr. 12 (PAE).

         Dear Judge Engelmayer:

                 The Court appointed me to consult with Bryant Brown regarding his request for new
         counsel. On April 29th, I informed the Court that Mr. Brown had decided to remain represented
         by his current counsel and accept the plea offer made by the government, and asked to be
         relieved once he had entered a guilty plea. The Court has scheduled a change of plea hearing for
         May 6th, at 11:00 a.m.

                I request that I be permitted to appear at the conference by telephone. I have a long-
         scheduled medical test that morning which would be impossible to re-schedule before a doctor’s
         appointment next week, for which the results are needed. While it will be finished before the
         conference, I would not be able to make it to court by 11:00. Current counsel will be handling
         the change of plea.

                 Thank you for your attention to this application.

                                                              Very truly yours,
GRANTED. The Clerk of Court is requested
                                                              /s/
to terminate the motion at Dkt. No. 81.                       Jesse M. Siegel

  SO ORDERED.                  5/3/2021

                    
              __________________________________
                    PAUL A. ENGELMAYER
                    United States District Judge
